 

Exhibit 10(a)

 

ONCOR ELECTRIC DELIVERY COMPANY LLC

 

Third Amended and Restated Executive Change in Control Policy

 

Effective August 1, 2015

 

1.       Policy Purpose.  The purpose of the Oncor Electric Delivery Company LLC
(“Company” or “Oncor”) Executive Change in Control Policy (this “Policy”) is to
establish uniform provisions for the payment of transition benefits to eligible
executives of the Company and any of its consolidated subsidiaries (each a
“Subsidiary”, and together the “Subsidiaries”), in the event of their
termination of employment without Cause (as defined herein) or resignation with
Good Reason (as defined herein) from the Company or a corporation, limited
liability company or other entity resulting from the consummation of a merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving the Company (the “Surviving Corporation”), within twenty-four (24)
months following a Change in Control (as defined herein), which are set forth
herein. This Policy amends, restates and supercedes in its entirety that certain
Oncor Electric Delivery Company LLC Second Amended and Restated Change in
Control Policy effective as of August 1, 2015 (the “Effective Date”).

 

2.       Eligible Executives.  Employees who are eligible for the benefits
provided for in this Policy (“Eligible Executives”) are employees of the Company
and its Subsidiaries who immediately prior to the effective time of a Change in
Control are designated by the Company as members of the Company’s Executive
Team.  The Executive Team shall be comprised of the Chief Executive Officer of
the Company (“Chief Executive”) and the employees that constitute the senior
leadership team and leadership team, as determined in accordance with the
Company’s internal organizational structure; provided that the Company may
determine the specific members of the Executive Team from time to time, and at
any particular time.  However, the Company shall, effective immediately prior to
the effective time of a Change in Control, determine and communicate the list of
Eligible Executives, and such determination shall be final and binding on all
parties.

 

Notwithstanding any other provision of this Policy, absent a Change in Control,
severance benefits for Eligible Executives will be provided under the terms and
conditions of the Oncor Executive Severance Plan and not under this Policy.  In
this connection, it is the intent of the Company that Eligible Executives not be
eligible for duplicate severance benefits under multiple plans.

 

3.       Available Benefits.  In the event that: (i) an Eligible Executive is
terminated without Cause by the Company, any Subsidiary, a Surviving
Corporation, or any of their respective subsidiaries, or (ii) an Eligible
Executive resigns with Good Reason from his or her employment with the Company,
any Subsidiary, a Surviving Corporation, or any of their respective
subsidiaries, in either the case of (i) or (ii) within twenty-four (24) months
following a Change in Control, the Eligible Executive will, subject to his or
her timely execution of, and subsequently not revoking, the Agreement and
Release provided for in Section 5 hereof, be entitled to receive the following
benefits:

 

 

 

--------------------------------------------------------------------------------

 

 

(a)      Cash Severance Payments.  Eligible Executives will receive the
following cash severance benefits:

 

A one-time lump sum cash severance payment in an amount equal to the greater of:
(A) a multiple of the aggregate of (1) the Eligible Executive’s annualized base
salary in effect immediately before the termination or resignation, or the
Executive’s annualized base salary in effect as of the Change in Control,
whichever is greater, plus (2) the Eligible Executive’s target annual incentive
award for the year of the termination or resignation, or (B) the amount
determined under the Oncor Severance Plan for non-executive employees based on
the Eligible Executive’s annualized base salary in effect immediately before the
termination or resignation, or the Executive’s annualized base salary in effect
as of the Change in Control, whichever is greater.  The multiple will be
determined as set forth in the following table, and will be based on the
Eligible Executive’s position with the Company immediately prior to the
termination or resignation, or the Eligible Executive’s position immediately
prior to the Change in Control, whichever position is more senior:

 

 

 

Position

Multiple of Base Salary
plus 
Target Annual Incentive

Chief Executive Officer, Chief Financial Officer

And General Counsel

 

3x

 

All other members of Executive Team

 

2x

 

The severance payments described above will be paid to the Eligible Executive
sixty (60) days after his or her termination or resignation (the “Payment
Date”), provided that the Eligible Executive has delivered to the Company, prior
to the Payment Date, a signed Agreement and Release that, pursuant to its terms,
is no longer revocable.  If the Eligible Executive has not delivered to the
Company a signed and unrevocable Agreement and Release prior to the Payment
Date, the severance payments described above will not be paid to the Eligible
Executive.  The severance payments will be subject to all applicable tax
withholdings and, to the extent permitted by Code Section 409A, may also be
reduced by the amount of any obligations which the Eligible Executive owes to
the Company.  Such obligations may include, but not be limited to, some or all
of the following:

 

(A)      The entire balance, if any, owed under the Company’s appliance purchase
plan, energy conservation program or employee relocation plan; and

 

(B)      Any amounts owed on Company issued or sponsored travel or credit cards
or any other expenses or payments for which the Company should be reimbursed.

 

(b)       Pro Rata Target Bonus.  At the same time (and subject to the same
conditions) that an Eligible Executive receives a cash severance payment under
Section 3(a), the Eligible Executive shall also receive a cash severance payment
in an amount equal to a pro rata portion of the Eligible Executive’s target
annual incentive award for the year of termination of



2

--------------------------------------------------------------------------------

 

 

employment (with such pro rata portion being the portion of the calendar year of
termination that has been completed when the Eligible Executive’s employment is
terminated).

 

(c)      Health Care Benefits.  Eligible Executives will be eligible for
continued health care coverage under the Company’s health care plans for the
applicable COBRA period.  The required contribution by the Eligible Executive
for such continued coverage will be the applicable employee rate, for the period
shown in the following table, unless and until the Eligible Executive becomes
eligible for coverage for a particular type of group health benefit through
employment with another employer, at which time the required contribution for
continuing such benefit coverage hereunder shall be the applicable COBRA rate
for such benefit.  The period of continued health care coverage provided for
herein shall run concurrently with the Eligible Executive’s available COBRA
coverage period.

 

 

 

Position

Period of Continued
Health Care Coverage

Chief Executive Officer

18 Months

Member of Executive Team

18 Months

 

If an Eligible Executive is covered under the Company’s health care plans
through the end of such eighteen (18) month period and the Eligible Executive is
not eligible for coverage for a particular type of group health benefit through
employment with another employer, then such Eligible Executive may, at the end
of such eighteen (18) month period, continue participation in the Company’s
health care plans at the applicable COBRA rate for such coverage for the period
in the following table:

 

 

 

Position

Period of Subsidized Premium
for Health Care Coverage

Chief Executive Officer

18 Months

Member of Executive Team

6 Months

 

The Company shall reimburse the Eligible Executive, on a monthly basis, in an
amount equal to the difference between the applicable employee rate for such
health care coverage and the COBRA rate paid by the Eligible Executive for that
coverage during such subsequent coverage period.

 

(d)      Outplacement Assistance.  Eligible Executives will be eligible for
payment or reimbursement by the Company of reasonable expenses incurred for
outplacement services performed by an independent executive outplacement
consulting firm selected by the Company, for up to the period set forth in the
following chart, and the cost of outplacement services shall be paid or
reimbursed no later than the end of the second year following the year in which
the Eligible Executive incurred a termination or resignation of employment with
the Company or any of its Subsidiaries.  The maximum outplacement assistance
payment or reimbursement shall be $40,000 for the Chief Executive Officer, and
$25,000 for other members of the Executive Team.

 



3

--------------------------------------------------------------------------------

 

 

 

 

Position

Period of Outplacement Services

Chief Executive Officer

18 Months

Member of Executive Team

1 Year

 

(e)      Final Paycheck and Vacation.  Eligible Executives will receive their
final paycheck, as well as pay for vacation, if any, pursuant to the Company’s
standard payroll and/or vacation policy.

 

(f)      Other Benefit Plans.  Eligible Executives will receive any vested,
accrued benefits to which they have become entitled under any of the Company’s
employee benefit plans covering the Eligible Executive in accordance with and
subject to the respective provisions of such employee benefit plans as they may
be amended from time to time.

 

(g)      Tax Gross-up.  If any payment, distribution or provision of a benefit
hereunder (a “Payment”) would be subject to an excise tax pursuant to Sections
280G and 4999 of the Internal Revenue Code of 1986, as amended (“Code”), or any
interest or penalties with respect to such excise or other additional tax (such
excise tax, together with any such interest or penalties, are hereinafter
collectively referred to as the “Excise Tax”), the Company, Surviving
Corporation or any Subsidiary, as applicable (for purposes of this Section, all
such entities are referred to as the “Gross-up Obligor”) shall pay to the
Eligible Executive an additional payment (“Gross-up Payment”) in an amount such
that, after payment by the Eligible Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including any income
taxes and Excise Taxes imposed on any Gross-up Payment, the Eligible Executive
retains an amount of the Gross-up Payment equal to the Excise Tax imposed upon
the Payments.  Notwithstanding the foregoing, however, if the aggregate value of
the Payments (as determined in accordance with Code Section 280G) is less than
110% of the product (such product to be referred to herein as the “Excise Tax
Threshold”) of three times the Eligible Executive’s “base amount” (as such term
is defined in Code Section 280G), then the Eligible Executive shall not be
entitled to a Gross-up Payment and the Payments shall be reduced by the Company
so that their aggregate value is equal to $1.00 less than the Excise Tax
Threshold.  If any payment or benefit intended to be provided under this Policy
must be reduced in accordance with this Section, the Company shall designate the
payments and/or benefits to be so reduced in order to give effect to this
Section.  The reduction shall first come from payments or benefits that are not
permitted to be valued under Q&A 24(c) of Treasury regulation Section 1.280G‑1
and then by payments or benefits that are permitted to be valued under Q&A 24(c)
of Treasury regulation Section 1.280G‑1.  The Gross-up Obligor will coordinate
with the Eligible Executive to make an initial determination as to whether a
Gross-up Payment is required and the amount of any such Gross-up Payment.  The
Eligible Executive shall notify the Gross-up Obligor in writing of any claim by
the Internal Revenue Service which, if successful, would require a Gross-up
Payment (or a Gross-up Payment in excess of that initially determined).  The
Gross-up Obligor shall notify the Eligible Executive in writing at least ten
(10) business days prior to the due date of any response required with respect
to such claim if it plans to contest the claim.  If the Gross-up Obligor decides
to contest such claim, the Eligible Executive shall cooperate with the Gross-up
Obligor in such action; provided, however, the Gross-up Obligor shall bear and
pay all costs and expenses (including additional interest and penalties)
incurred in connection with such action and shall indemnify and hold the
Eligible Executive harmless, on an after-tax basis, for any Excise



4

--------------------------------------------------------------------------------

 

 

Tax or income tax, including interest and penalties with respect thereto,
imposed as a result of the Gross-up Obligor’s action.  If, as a result of the
Gross-up Obligor’s action with respect to any such claim, the Eligible Executive
receives a refund of any amount paid by the Gross-up Obligor with respect to
such claim, the Eligible Executive shall promptly pay such refund to the
Gross-up Obligor.  If the Gross-up Obligor fails to timely notify the Eligible
Executive whether it will contest such claim or the Gross-up Obligor determines
not to contest such claim, then the Gross-up Obligor shall immediately pay to
the Eligible Executive the portion of such claim, if any, which it has not
previously paid to the Eligible Executive.

 

Notwithstanding anything to the contrary in the foregoing provisions of this
Section 3(g), the payment of the Gross-up Payment, if any, shall be made no
later than two (2) and one-half months (1/2) after the end of the calendar year
in which the right to such payment is no longer subject to a “substantial risk
of forfeiture” (as such term is described under Code Section 409A); except if
the Gross-up Payment is a “deferral of compensation” (as such term is described
under Code Section 409A), then the following provisions of this paragraph shall
apply.  If the Gross-up Payment is a deferral of compensation, (i) payment of
the portion of the Gross-up Payment that is taxes shall not be made later than
December 31 of the year next following the year in which the Excise Tax is
remitted to the taxing authority; (ii) payment of the portion of the Gross-up
Payment that is interest or penalties incurred by the Eligible Executive with
respect to such taxes shall not be made later than December 31 of the year next
following the year in which the Eligible Executive incurs such interest or
penalties, as applicable; and (iii) reimbursement of expenses incurred due to a
tax audit or litigation addressing the existence or amount of a tax liability,
whether federal, state, local or foreign, shall not be made later than the end
of the year following the year in which the taxes that are the subject of the
audit or litigation are remitted to the taxing authority, or where as a result
of such audit or litigation no taxes are remitted, the end of the year following
the year in which the audit is completed or there is a final nonappealable
settlement or other resolution of the litigation.  If the Gross-up Payment is a
deferral of compensation, the amount of interest and penalties eligible for
payment or reimbursement in any year shall not affect the amount of such
interest and penalties eligible for payment or reimbursement in any other year,
nor shall such right to payment or reimbursement be subject to liquidation or
exchange for another benefit.  Notwithstanding the foregoing provisions of this
Section 3(g) that are applicable to deferrals of compensation, if (i) the
Gross-up Payment is a deferral of compensation, (ii) the Eligible Executive is a
“specified employee” under Code Section 409A upon the Eligible Executive’s
termination or resignation of employment, and (iii) all or any portion of the
Gross-up Payment is considered made upon the Eligible Executive’s termination or
resignation of employment, the portion of the Gross-up Payment which is
considered made upon the Eligible Executive’s termination or resignation of
employment shall not be made until the earlier to occur of the Eligible
Executive’s death or the date that is six (6) months and one (1) day following
the Eligible Executive’s termination or resignation of employment.

 

4.       Restrictive Covenants.  For a period of one (1) year after a
termination of employment contemplated in this Policy, Eligible Executives shall
not solicit, recruit, induce, encourage or in any way cause any employee,
consultant or contractor then engaged by the Company or its affiliates to
terminate his/her employment or contractual relationship with the Company or its
affiliates.  Eligible Executives shall maintain in strictest confidence and not
use in any way or publish, disclose or authorize anyone else to use, publish or
disclose any



5

--------------------------------------------------------------------------------

 

 

proprietary, confidential or other non-public information or document relating
to the business affairs of the Company or its affiliates.  Eligible Executives
shall not disparage the Company or its affiliates.

 

5.       Agreement and Release.  Notwithstanding any other provisions of this
Policy, any Eligible Executive’s eligibility for any of the benefits described
herein will be subject to, and conditioned upon, the Eligible Executive
executing, and not subsequently revoking, an Agreement and Release in the form
attached hereto as Exhibit A.

 

6.       Definition of Cause.  For purposes of this Policy, a termination for
“Cause” shall mean any one or more of the following: (a) as such term may be
defined in any employment agreement or change-in control agreement in effect at
the time of termination of employment between the Eligible Executive and the
Company, or, (b) if there is no such employment or change-in-control agreement,
“Cause” means, with respect to a Eligible Executive: (i) if, in carrying out his
or her duties to the Company, Eligible Executive engages in conduct that
constitutes (A) a breach of his or her fiduciary duty to the Company, its
Subsidiaries or their shareholders, (B) gross neglect or (C) gross misconduct
resulting in material economic harm to the Company or its Subsidiaries, taken as
a whole, or (ii) upon the indictment of the Eligible Executive, or the plea of
guilty or nolo contendere by Eligible Executive to, a felony or a misdemeanor
involving moral turpitude.

 

7.       Definition of Good Reason.  For purposes of this Policy, the term “Good
Reason” shall mean any one or more of the following events or actions which are
taken without the express, voluntary consent of the Eligible Executive: (a) a
material reduction in the Eligible Executive’s base salary, other than a
broad-based reduction of base salaries of all similarly situated executives of
the Surviving Corporation or subsidiary, as applicable, unless such broad-based
reduction only applies to former executives of Oncor; (b) a material reduction
in the aggregate level or value of benefits for which the Eligible Executive is
eligible, immediately prior to the Change in Control, other than a broad-based
reduction applicable on a comparable basis to all similarly situated executives;
(c) a material reduction in the Eligible Executive’s authority, duties,
responsibilities or title, including a material reduction in the budget over
which the Eligible Executive retains authority; (d) the Eligible Executive is
required to permanently relocate outside of a fifty (50) mile radius of the
Eligible Executive’s principal residence in order to perform his or her duties
hereunder; (e) the Eligible Executive is asked or required to resign in
connection with a Change in Control and does so resign; or (f) an adverse change
in the Eligible Executive’s (i) reporting level or responsibilities, (ii) title
and/or scope of responsibility, (iii) management authority, or (iv) the scope or
size of the business or entity for which the Eligible Executive had
responsibility,  in each case as in effect immediately prior to the effective
time of a Change in Control.

 

8.       Definition of Change in Control.  For purposes of this Policy, the term
“Change in Control” shall mean the occurrence of any of the following events:
(a) the Sponsor Group ceases to beneficially own (within the meaning of Rule
13d-3 of the Securities Exchange Act of 1934, as amended) a majority of the
outstanding equity interest of the Company or its successor (by consolidation or
merger); (b) any sale, lease, exchange or other transfer (in one transaction or
in a series of related transactions) of all, or substantially all, of the assets
of the Company, other than to an entity (or entities) of which the Sponsor Group
beneficially owns a majority of the



6

--------------------------------------------------------------------------------

 

 

outstanding equity interest; (c) individuals who as of the Effective Date
constitute the board of directors of the Company (the “Incumbent Board”) cease
for any reason to constitute at least a majority thereof, provided that any
person becoming a director subsequent to the Effective Date whose election or
nomination for election was approved by a vote of at least seventy-five percent
(75%) of the directors comprising the Incumbent Board  shall be, for purposes of
this clause (c) considered as though such person were a member of the Incumbent
Board; or (d) the consummation of a court-approved plan of reorganization in the
proceeding styled In re Energy Future Holdings Corp., et al., Case No. 14-10979
(CSS), pending in the United States Bankruptcy Court for the District of
Delaware.  For purposes of this Section 8, the term “Sponsor Group” shall mean
investment funds affiliated with Kohlberg Kravis Roberts & Co. L.P., TPG
Capital, L.P. and Goldman Sachs & Co.

 

9.       Legal Fees.  The Company shall pay or reimburse all reasonable legal
fees and expenses (including, without limitation, arbitration fees and expenses)
incurred by an Eligible Executive in disputing in good faith the Eligible
Executive’s benefits under this Policy, up to a maximum of $250,000 in the
aggregate, per Eligible Executive.  Such payments or reimbursements shall be
made within thirty (30) business days after delivery of the Eligible Executive’s
written request for such payment or reimbursement, accompanied by such evidence
as the Company may reasonably require.

 

In order to comply with Code Section 409A, in no event shall any payments made
by the Company under this Section 9 be made later than the end of the calendar
year next following the calendar year in which such fees and expenses were
incurred; provided, however, that the Eligible Executive shall have submitted
the written request for payment or reimbursement at least thirty (30) days
before the end of the calendar year next following the calendar year in which
such fees and expenses were incurred.  The amount of such legal fees and
expenses that the Company is obligated to pay or reimburse in any calendar year
shall not affect the amount of legal fees and expenses that the Company is
obligated to pay or reimburse in any other calendar year, and the Eligible
Executive’s right to have the Company pay or reimburse such legal fees and
expenses may not be liquidated or exchanged for any other benefit.

 

10.       Successor Bound by Policy.  It is the intent of the Company that this
Policy will be assumed by, and be binding upon, a successor employer of an
Eligible Executive following a Change in Control.  The Company intends to seek
the express assumption of this Policy by any such successor employer.  If a
successor employer fails or refuses to expressly assume this Policy prior to the
effective date of a Change in Control, the Eligible Executives will, effective
immediately prior to the effective time of a Change in Control, be eligible for
the benefits provided for in this Policy upon each of their respective
termination or resignation of employment, with or without Good Reason.

 

11.       Amendments.  This Policy may be amended at any time by the Board of
Directors of the Company (“Board”) or a duly authorized committee thereof;
provided, however, that no such amendment that materially adversely affects the
benefits available to Eligible Executives may be made (a) at a time that the
Company is in the process of negotiating, with the approval of the Board or a
duly authorized committee thereof, with a third party pursuant to a letter of
intent, memorandum of understanding, confidentiality agreement or other similar
evidence of active negotiation concerning a potential transaction or event
which, if



7

--------------------------------------------------------------------------------

 

 

consummated, would constitute a Change in Control, or (b) within 24 months
following a Change in Control.

 

12.       Code Section 409A.

 

(a)      Notwithstanding any provision of this Policy to the contrary, the time
and form of any payment described in this Policy shall be made in accordance
with the applicable Section of the Policy (including expense reimbursements),
provided that with respect to termination or resignation of employment for
reasons other than death, the payment or benefit at such time can be
characterized as a “short-term deferral” for purposes of Code Section 409A or as
otherwise exempt from the provisions of Code Section 409A, or if any portion of
the payment cannot be so characterized, and the Eligible Executive is a
“specified employee” under Code Section 409A, such portion of the payment shall
be delayed until the earlier to occur of the Eligible Executive’s death or the
date that is six (6) months and one (1) day following the Eligible Executive’s
termination or resignation of employment (the “Delay Period”).  Upon the
expiration of the Delay Period, all payments delayed pursuant to this Section 10
shall be paid or reimbursed to the Eligible Executive in a lump sum, and any
remaining payments shall be payable at the same time and in the same form as
such amounts would have been paid in accordance with the applicable Section of
the Policy.  For purposes of the Policy, the terms “terminated,” “termination
from employment,” “resigns for Good Reason,” “termination or resignation of
employment”  and variations thereof, as used in this Policy, are intended to
mean a termination of employment that constitutes a “separation from service”
under Code Section 409A.

 

(b)      Except as otherwise permitted under Code Section 409A and the guidance
and Treasury regulations issued thereunder, the time or schedule of any payment
or amount scheduled to be paid pursuant to the Policy may not be accelerated.  
 Each payment under this Policy shall be treated as a separate payment for
purposes of Code Section 409A.





8

--------------------------------------------------------------------------------

 

 



(c)      The Policy and the benefits provided hereunder are intended to comply
with Code Section 409A to the extent applicable thereto.  Notwithstanding any
other provision of the Policy to the contrary, the Policy shall be interpreted
and construed consistent with this intent.  Notwithstanding the foregoing, the
Company shall not be required to assume any increased economic burden in
connection therewith.  Although the Company intends to administer the Policy so
that it will comply with the requirements of Code Section 409A, the Company does
not represent or warrant that the Policy will comply with Code Section 409A or
any other provision of federal, state, local, or non-United States law.  Neither
the Company, its Subsidiaries, nor their respective directors, officers,
employees or advisers shall be liable to any Eligible Executive (or any other
individual claiming a benefit through an Eligible Executive) for any tax,
interest, or penalties the Eligible Executive may owe as a result of
participation in the Policy, and the Company and its Subsidiaries shall have no
obligation to indemnify or otherwise protect any Eligible Executive from the
obligation to pay any taxes pursuant to Code Section 409A.

 

 

 

 

 

 

ONCOR ELECTRIC DELIVERY COMPANY LLC

 

 

 

 

 

 

 

By:

/s/ Deborah L. Dennis

 

 

Deborah L. Dennis

 

 

Senior Vice President, Human Resources &

 

 

Corporate Affairs

 

 

 

 

Date:

August 1, 2015

 

 

 

 

 





9

--------------------------------------------------------------------------------

 

 



Exhibit A

 

AGREEMENT AND RELEASE
(EXECUTIVE CHANGE IN CONTROL POLICY)

 

Pursuant to the terms of the Oncor Electric Delivery Company (the “Company”)
Third Amended and Restated Executive Change in Control Policy (the “Change in
Control Policy”), the Company has offered to pay me $__________ as a Cash
Severance Payment, and $____________ as a Pro Rata Target Bonus, as well as to
provide healthcare benefits, out-placement assistance, and other applicable
benefits under the terms of the Change in Control Policy.  In consideration for
the agreements set forth herein, including but not limited to, my severing my
employment with the Company, and waiving all claims and releasing the Company,
its affiliates and employee benefit plans and their directors, officers,
fiduciaries, employees, and agents from liability and damages related to my
employment, and severance of employment, I choose to accept this offer.  I
acknowledge and agree that my decision to accept this offer has been made by me
on a voluntary basis.  No other promise, inducement, threat, agreement or
understanding of any kind or description whatsoever has been made with or to me
by any person or entity to cause me to sign this Agreement and Release (the
“Agreement”).

 

In exchange for the Company’s payment to me and the other promises contained
herein, I individually and on behalf of my spouse, heirs, successors and
assigns, waive all claims and release the Company, its past, present and future,
parents, subsidiaries, affiliates, divisions, successors, predecessors, and
related companies, and each of the aforementioned entities’ past, present, and
future shareholders, owners, investors, managers, principals, committees,
administrators, sponsors, executors, trustees, partners, assigns,
representatives, attorneys, directors, officers, fiduciaries, employees and
agents; and any employee benefit plans maintained by the Company, its past,
present and future parents, subsidiaries, affiliates, divisions, successors and
predecessors and the fiduciaries, consultants, agents and service providers of
each such plan (collectively, the “Released Parties”) from and against all
liability and damages related in any way to my employment with, or severance
from, the Company or any of the Released Parties or to any acts or omissions
relating to any matter prior to and including the date I sign the
Agreement.  This waiver and release includes, but is not limited to, all claims
and causes of action for discrimination (based on sex, age or any other
protected characteristic) and all claims and causes of action under Title VII of
the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended; the Civil Rights Act of
1866; the Texas Commission on Human Rights Act; the Americans with Disabilities
Act; the Older Workers Benefit Protection Act of 1990; the Sarbanes-Oxley Act of
2002; the Fair Labor Standards Act; the Employee Retirement Income Security Act
of 1974, as amended; the Worker Adjustment and Retraining Notification Act; the
Family and Medical Leave Act; the Texas Labor Code; all state and federal
statutes and regulations; all oral or written contract rights, including any
rights under any Company incentive plan or program; and all rights under common
law such as breach of contract, declaratory judgment, tort or personal injury of
any sort.  I acknowledge and agree that I have been provided and/or have not
been denied any leave requested under the Family and Medical Leave Act.

 

I understand that signing this Agreement is an important legal act.  I
understand that I am releasing any claims I may have under the Age
Discrimination in Employment Act, which



10

--------------------------------------------------------------------------------

 

 

prohibits discrimination on the basis of age.  I acknowledge that the Company
has advised me to consult an attorney before signing this Agreement.  I
acknowledge that I have at least twenty-one (21) days from the day I receive
this offer to consider this Agreement, and that I must sign this Agreement and
mail or deliver it to the Company’s Senior Vice President, Human Resources,
Oncor Electric Delivery Company LLC, 1616 Woodall Rodgers Freeway, Dallas, Texas
75202, by the end of the twenty-first (21st) day after my receipt of this offer,
for my election to participate in this Agreement and receive the benefits
available thereunder to be effective. 

I understand that this Agreement also precludes me from recovering any relief as
a result of any lawsuit, grievance or claim brought on my behalf provided that
nothing in this Agreement will affect my entitlement, if any, to workers’
compensation or unemployment compensation.  Nothing in this Agreement restricts
me from pursuing a claim for vested, accrued benefits to which I am entitled as
a terminated employee under the terms of any Company employee benefit plan in
which I participate.

 

Additionally, nothing in this Agreement restricts me in any way from
communications with, filing a charge or complaint with, or full cooperation in
the investigations of, any governmental agency on matters within their
jurisdictions or from cooperating with the Company or Company-sponsored plans in
any internal investigation.  However, as stated above, this Agreement does
prohibit me from recovering any relief, including monetary relief, as a result
of such activities.

 

I represent and warrant that I have previously disclosed and advised the Company
of all instances of regulatory violations or potential noncompliance of law by
the Company or any of the Released Parties of which I am aware and have provided
all information related to these issues in my possession. 

 

I agree that in the course of my duties, I have acquired information of a
proprietary and/or confidential nature relating to the business of the Company,
including but not limited to, financial data and information, performance and
operational information, transaction related information, including contract
terms and contract related costs, billing data, customer lists and information,
information related to prospective customers and business, marketing and sales
plans and related information, business and operational plans, projects,
developments, studies, strategies, reports, and analyses, business models,
practices, procedures and processes, personnel related information,  non-public
pricing and related information, including pricing curves, guidelines, models
and methodologies, communications plans, non-public governmental related
filings, positions and reports.  I agree to maintain in strictest confidence and
not to use in any way, publish, disclose or authorize anyone else to use,
publish or disclose any proprietary, confidential or other non-public
information or document relating to the business or affairs of the Company, or
its affiliates.  I agree not to remove or retain any figures, calculations,
letters, documents, lists, papers, or copies thereof, which embody confidential
and/or proprietary information of the Company or its affiliates and to
immediately return any such information in my possession.  I acknowledge the
reasonableness of this paragraph in light of the confidential business
information to which I had access in my position with the Company, and the need
for the Company to protect its investment in the confidential business
information. I also agree that a breach of this paragraph, or my ongoing
confidentiality obligations, would cause immediate and irreparable loss, damage
and injury to the Company; that damages for such a breach would be



11

--------------------------------------------------------------------------------

 

 

exceedingly difficult, if not impossible, to estimate; and that the Company
would have no adequate remedy at law.  Accordingly, I acknowledge that
injunctive relief would be appropriate relief for such breach, in addition to
any other remedies at law or in equity that the Company may have, including
recoupment of the benefits I will receive pursuant to this Agreement.

 

I further agree to return all Company property in my possession, custody or
control, including but not limited to credit cards, membership cards, access
cards or keys, identification badges, computers, software, cell phones, radios,
Company issued logo-branded uniforms or clothing, customer and supplier lists
and information and other items provided in the Company’s policies. 

 

I agree to cooperate fully and assist the Company or any affiliates of the
Company in any litigation, claims, grievances, arbitrations, or disputes about
which I have knowledge.

 

I agree that I will not make any false, disparaging or defamatory statement(s)
or communication(s) to any third party regarding the Company or any of the
Released Parties or the products, services, business or management of the
Company or any other Released Party.  The Parties recognize that neither this
provision, nor any other provision contained herein, prohibits either party from
providing truthful testimony as required by law, subpoena or other compulsory
process.

 

I agree that for a period of one year after my termination of employment with
the Company, I will not solicit, recruit, induce, encourage or in any way cause
any employee, consultant or contractor then engaged by the Company or any
affiliate to terminate an employment or contractual relationship with the
Company of any affiliate.

 

I understand and agree that any amounts which I owe the Company, or any
affiliates of the Company, including but not limited to appliance purchase
balances, energy conservation balances, vacation overpayment, travel expense
advances, and salary over-payments resulting from prior receipt of workers’
compensation, will be offset and deducted from my final paycheck from the
Company and/or the payment under this Agreement, and I agree that, if the amount
of my final paycheck and payment under this Agreement is not sufficient to fully
repay the amount owed, I will promptly pay the Company the full remaining amount
owed.

 

I acknowledge and agree that none of the Released Parties has given me any
financial planning, tax or similar advice with regard to the benefits under this
agreement.  I acknowledge further that the financial, tax and similar effects of
my decisions relating to the benefits will depend on my particular
circumstances, that I should obtain advice from my own financial or tax adviser,
and that none of the Released Parties are responsible for, or obligated in any
way with respect to, the financial, tax or any other consequences of my decision
to accept the benefits.

 

If any term, provision, covenant, or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of this Agreement and the other terms, provisions, covenants and
restrictions hereof shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.

 





12

--------------------------------------------------------------------------------

 

 

I understand that for a period of seven (7) days following the signing of this
Agreement, I may revoke my acceptance of the offer by either delivering or
mailing a written statement revoking my acceptance to the Company’s Senior Vice
President, Human Resources, Oncor Electric Delivery Company LLC, 1616 Woodall
Rodgers Freeway, Dallas, TX  75202, and this Agreement will not become
effective.  In the event I so revoke my acceptance of the offer, the Company
shall have no obligation to provide me any benefits contemplated herein.  If
timely revocation is not made, this Agreement shall be effective and
enforceable. 

 

I have read this Agreement and I fully understand all of its terms and what they
mean.  I enter into and sign this Agreement knowingly and voluntarily, without
duress or coercion of any kind whatsoever and with the intent of being bound by
the Agreement.

 

 

 

 

 

 

  

 

    

 

  

 

Date

 

Employee Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Employee Name (Please Print)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Social Security Number

 

 

 

 



13

--------------------------------------------------------------------------------